Case 1:19-cv-02670-JMS-TAB Document 82 Filed 09/15/21 Page 1 of 27 PageID #: 800




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 AMANDA N. DIXON,                                      )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )        No. 1:19-cv-02670-JMS-TAB
                                                       )
 SUSAN MOORE 1,                                        )
 TRENAE LOWERY,                                        )
 JULIE MURPHY,                                         )
                                                       )
                               Defendants.             )

     ORDER GRANTING DEFENDANTS' MOTION FOR SUMMARY JUDGMENT,
          DENYING PLAINTIFF'S MOTIONS TO SUBSTITUTE PARTY,
              AND DIRECTING ENTRY OF FINAL JUDGMENT

        Plaintiff Amanda Dixon, an Indiana Department of Correction ("IDOC") inmate, filed this

 action pursuant to 42 U.S.C. § 1983. She alleges that she cut her right pinky finger when equipment

 she was using for a facility event malfunctioned. Dkt. 9. Ms. Dixon alleges that Dr. Moore and

 Registered Nurses Lowery and Murphy delayed treatment and pain medication for her medical

 condition in violation of her Eighth Amendment rights. Id.

        The defendants seek resolution of the claims through summary judgment. For the reasons

 explained below, the defendants' motion for summary judgment, dkt. [57], is GRANTED. The

 plaintiff's motions to substitute a party, dkts. [77] and [80], are DENIED.

                                            I. Legal Standard

        A motion for summary judgment asks the Court to find that a trial is unnecessary because

 there is no genuine dispute as to any material fact and, instead, the movant is entitled to judgment



 1
   On April 27, 2021, after the briefing on the defendants' motion for summary judgment was
 complete, the defendants provided notice to the Court that Dr. Susan Moore died in December
 2020. Dkt. 72.
Case 1:19-cv-02670-JMS-TAB Document 82 Filed 09/15/21 Page 2 of 27 PageID #: 801




 as a matter of law. See Fed. R. Civ. P. 56(a). Whether a party asserts that a fact is undisputed or

 genuinely disputed, the party must support the asserted fact by citing to particular parts of the

 record, including depositions, documents, or affidavits. Fed. R. Civ. P. 56(c)(1)(A). A party can

 also support a fact by showing that the materials cited do not establish the absence or presence of

 a genuine dispute or that the adverse party cannot produce admissible evidence to support the fact.

 Fed. R. Civ. P. 56(c)(1)(B). Affidavits or declarations must be made on personal knowledge, set

 out facts that would be admissible in evidence, and show that the affiant is competent to testify on

 matters stated. Fed. R. Civ. P. 56(c)(4). Failure to properly support a fact in opposition to a

 movant's factual assertion can result in the movant's fact being considered undisputed, and

 potentially in the grant of summary judgment. Fed. R. Civ. P. 56(e).

        In deciding a motion for summary judgment, the Court need only consider disputed facts

 that are material to the decision. A disputed fact is material if it might affect the outcome of the

 suit under the governing law. Williams v. Brooks, 809 F.3d 936, 941-42 (7th Cir. 2016). In other

 words, while there may be facts that are in dispute, summary judgment is appropriate if those facts

 are not outcome-determinative. Montgomery v. Am. Airlines Inc., 626 F.3d 382, 389 (7th Cir.

 2010). Fact disputes that are irrelevant to the legal question will not be considered. Anderson v.

 Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

        On summary judgment, a party must show the Court what evidence it has that would

 convince a trier of fact to accept its version of the events. Gekas v. Vasilades, 814 F.3d 890, 896

 (7th Cir. 2016). The moving party is entitled to summary judgment if no reasonable fact-finder

 could return a verdict for the non-moving party. Nelson v. Miller, 570 F.3d 868, 875 (7th Cir.

 2009). The Court views the record in the light most favorable to the non-moving party and draws

 all reasonable inferences in that party's favor. Skiba v. Ill. Cent. R.R. Co., 884 F.3d 708, 717 (7th



                                                  2
Case 1:19-cv-02670-JMS-TAB Document 82 Filed 09/15/21 Page 3 of 27 PageID #: 802




 Cir. 2018). It cannot weigh evidence or make credibility determinations on summary judgment

 because those tasks are left to the fact-finder. Miller v. Gonzalez, 761 F.3d 822, 827 (7th Cir.

 2014). The Court need only consider the cited materials, Fed. R. Civ. P. 56(c)(3), and the Seventh

 Circuit Court of Appeals has repeatedly assured the district courts that they are not required to

 "scour every inch of the record" for evidence that is potentially relevant to the summary judgment

 motion before them. Grant v. Trs. of Ind. Univ., 870 F.3d 562, 573-74 (7th Cir. 2017). Any doubt

 as to the existence of a genuine issue for trial is resolved against the moving party. Ponsetti v. GE

 Pension Plan, 614 F.3d 684, 691 (7th Cir. 2010).

                                          II. Material Facts

           A. The Parties

           Amanda Dixon, at all times relevant to her complaint, was incarcerated at the Indiana

 Women's Prison ("Women's Prison"). Dkt. 1. On Saturday, July 15, 2017, Ms. Dixon suffered a

 cut to her right pinky finger while operating a dunk tank at the facility. Dkt. 59-5 at 1 (Dixon

 medical records).

           Dr. Susan Moore was a physician licensed to practice medicine in the State of Indiana and

 was employed by Wexford of Indiana, LLC ("Wexford"), as the Medical Director at the Women's

 Prison during the time of Ms. Dixon's allegations. Dkt. 59-1, ¶¶ 1-2 (Moore Affidavit). Dr. Moore

 was no longer employed at the Women's Prison at the time the defendants' filed their motion for

 summary judgment. Id., ¶ 2. Dr. Moore died in December 2020. Dkt. 72 (Notice of Suggestion of

 Death).

           Julie Murphy and Tre'Nae Lowery are registered nurses licensed in the State of Indiana.

 They were employed by Wexford at the Women's Prison during the time of Ms. Dixon's




                                                   3
Case 1:19-cv-02670-JMS-TAB Document 82 Filed 09/15/21 Page 4 of 27 PageID #: 803




 allegations. Dkt. 59-2, ¶¶ 1-2 (Murphy Affidavit); Dkt. 59-3, ¶¶ 1-2 (Lowery Affidavit). Ms.

 Murphy served as the Health Services Administrator ("HSA"). Dkt. 59-2, ¶¶ 1-2

         B. Dr. Moore

         Dr. Moore was not at the facility on July 15, 2017, when Ms. Dixon cut her finger.

 Dkt. 59-1, ¶ 5. Dr. Moore received a phone call from Nurse Lowery about Ms. Dixon's injury, and

 Nurse Lowery "initially thought that it appeared to need stitches." Id. at 2; dkt. 59-1, ¶ 5. The size

 of Ms. Dixon's wound was documented at a length of 5 cm, width of 3 cm, and depth of .50 cm,

 and upon initial examination in the infirmary, Nurse Lowery noted that it was actively bleeding.

 Dkt. 59-5 at 2. At this time, Ms. Dixon's wound was examined and cleaned, she was given regular

 Tylenol and ice, and after her Tetanus status was reviewed, she received a Tetanus shot. Dkt. 59-

 1, ¶ 5; dkt. 59-5 at 3.

         At first, Dr. Moore planned to come in to stitch the cut. Dkt. 59-5 at 2; dkt. 68-2 at 57

 (report of offender injury). But she "wanted to observe the injury due to difficulty achieving

 hemostasis as nursing staff had first indicated that the pressure bandage did not control the

 bleeding." Dkt. 59-1, ¶ 5.

         Dr. Moore received a second call later that day to inform her that "further attempts with a

 pressure bandage" controlled the bleeding. Id., ¶ 6. "[B]ased on evidence-based medical research"

 and the description of Ms. Dixon's wound as "gapping with jagged edges," Dr. Moore determined

 that a delayed primary closure of the wound was a more appropriate course of treatment. Id. 2 Dr.



 2
   Ms. Dixon argues that there are inconsistencies in interrogatory responses. First, that Dr. Moore's
 responses to interrogatories stated that Nurse Lowery did not describe the wound as ever needing
 stitches, and that Nurse Lowery's responses to interrogatories stated that she did advise Dr. Moore
 that stitches may be needed. Dkt. 67 at 4. Ms. Dixon further argues that Nurse Lowery's responses
 state that there was "no new information" relayed to Dr. Moore to change her mind about her initial
 approach to close the wound the same day of the injury. Id. However, this argument is inconsistent
 with the undisputed evidence that Nurse Lowery had a subsequent phone conversation with Dr.
                                                   4
Case 1:19-cv-02670-JMS-TAB Document 82 Filed 09/15/21 Page 5 of 27 PageID #: 804




 Moore attested that when suturing a wound, "the goal is to approximate the edges of the

 laceration," but this could not be done in Ms. Dixon's case because the edges of her wound could

 not be re-approximated. Id. Ms. Dixon's wound "could not be closed using sutures at that time due

 to both swelling and the amount of skin tissue that was missing" from her finger. Id. Dr. Moore

 attested that to close the wound initially would cause excessive tension on the wound edges and

 could have caused further tissue damage that could lead to "tissue necrosis, gangrene, or possible

 loss of the finger." Id. Dr. Moore ordered that a pressure bandage be applied to the wound and

 Tylenol 3 be administrated to Ms. Dixon for pain, in lieu of immediate wound closure, as her goal

 was to control the bleeding and reduce swelling until she could examine the injury on Monday,

 July 17, 2017. Id.; dkt. 59-5 at 3.

         The next day, Dr. Moore ordered that Ms. Dixon receive an x-ray of her hand to determine

 if the wound retained any debris from the metal dunk tank, and the x-ray revealed "no bony

 abnormality and no fracture." Dkt. 59-1, ¶ 7; dkt. 59-5 at 5-6; dkt. 68-2 at 84 (Meridian x-ray

 findings, "fail to demonstrate fracture or dislocation").

         Dr. Moore first examined Ms. Dixon two days post-injury, on Monday, July 17, 2017.

 Dkt. 59-1, ¶ 8; dkt. 59-5 at 7-9. She attested that her decision to perform a delayed primary closure

 was supported because during this examination, steri-strips were placed to approximate the wound

 but due to missing tissue and swelling, this could not be completed. Dkt. 59-1, ¶ 8. Dr. Moore

 continued Ms. Dixon's prescription for Tylenol 3. Dkt. 59-1, ¶ 8; dkt. 59-5 at 7-9. The wound did



 Moore and documented and described the wound as "gaping with jagged edges." Dkt. 59-1, ¶ 6;
 dkt. 59-6; dkt. 68-2. The Court does not find a material fact issue here, as the record reflects that
 Dr. Moore initially planned to close the wound with stitches, but that she opted to pursue a different
 course of treatment, a delayed primary closure, due to the status of the laceration being "gaping
 with jagged edges." Dr. Moore further articulated her rationale for changing the treatment plan in
 her affidavit, describing that the wound was swollen, and a large amount of skin was missing. Dkt.
 59-1, ¶ 6.
                                                   5
Case 1:19-cv-02670-JMS-TAB Document 82 Filed 09/15/21 Page 6 of 27 PageID #: 805




 not appear infected, it was cleaned and bandaged, Ms. Dixon's Tetanus shot was up to date, and

 Dr. Moore ordered that Ms. Dixon leave the dressing in place until a follow up appointment on

 Thursday, July 20, 2017. Id. Dr. Moore notified HSA Nurse Murphy to have Ms. Dixon moved to

 a low bunk. Dkt. 59-1, ¶ 9. Dr. Moore attested that a low bunk request requires the HSA to

 coordinate bed moves with the facility's custody staff, which can take time, but Dr. Moore "was

 not informed of any problems fulfilling the low bunk request for Ms. Dixon." Id. Ms. Dixon

 testified that while Dr. Moore said this was being taken care of, it took approximately 9 days and

 the intervention of her case worker, for her to successfully be moved. Dkt. 59-4 at 47-48.

        On June 18, 2017, Ms. Dixon saw a nurse, a non-defendant in this case, and stated that she

 went 8 hours without pain medication or pain control, that her finger was still bleeding, that she

 needed to see a specialist, that she was becoming nauseous due to the pain, and that the nausea

 medicine was not effective. Dkt. 59-5 at 10-13. The treating nurse did not observe bleeding,

 provided a sling to Ms. Dixon to keep her hand elevated, advised her to continue ice compresses,

 and advised her to take her prescribed Tylenol 3, every "8 hours and to not delay or skip doses."

 Id.; dkt. 59-1, ¶ 10. Ms. Dixon testified that she was "pretty sure" all of her medication was

 prescribed "as needed" or "PRN." Dkt. 59-4 at 36-37. Ms. Dixon's Medical Administration Record

 ("MAR") indicated that she was taking the pain medication nearly every 12 hours. Dkt. 59-5 at 10-

 13, 27-31; dkt. 59-1, ¶ 10. Ms. Dixon was advised by nursing staff that she could also discuss pain

 management with Dr. Moore at her Thursday, July 20, 2017 follow up appointment. Dkt. 59-5 at

 10-13; dkt. 59-1, ¶ 10.

        Dr. Moore attested that she ordered that Ms. Dixon take 2 tablets of Tylenol 3 every 8

 hours, totaling 9 doses from July 15, 2017 through July 19, 2017. Dkt. 59-1, ¶ 10. The medical

 records indicate Ms. Dixon was administered this medicine once on July 15 and 16, twice on July



                                                 6
Case 1:19-cv-02670-JMS-TAB Document 82 Filed 09/15/21 Page 7 of 27 PageID #: 806




 17, twice on July 18, and once on July 19 and 20, or 8 doses. Id. dkt. 59-5 at 31. Dr. Moore

 continued to prescribe this pain medication after the follow up visit on July 20, 2017. Dkt. 59-1, ¶

 13. However, as a facility doctor, she is "not responsible for dispensing or administering

 medications to patients" and relies on the nursing staff to do this according to her orders. Id., ¶ 12.

        Dr. Moore saw Ms. Dixon for follow-up on July 20, 2017 and noted that Ms. Dixon "had

 decreased feeling distally and decreased capillary refill." Id., ¶ 13; dkt. 59-5 at 15. Ms. Dixon

 testified that because she was instructed by Dr. Moore to leave her existing bandage in place, she

 had to clean her hand with peroxide and peel away the "crusty bandage" herself which was painful.

 Dkt. 59-4 at 38. She testified that this time, Dr. Moore used steri strips on her. Id. Dr. Moore noted

 that the swelling in her hand had gone down, but Ms. Dixon was not able to flex her finger at the

 joints. Dkt. 59-1, ¶ 13; dkt. 59-5 at 15. Dr. Moore sent an urgent outpatient request for Ms. Dixon

 to be seen by an orthopedic specialist even though the x-ray was negative for fracture. Id. Dr.

 Moore prescribed Rocephin, Acetaminophen, Tylenol 3 for pain, and Zofran for nausea. Id.

        Ms. Dixon saw the orthopedic specialist the next day, and the specialist ordered

 "exploration of her right pinky wound surgically to rule out partial tendon laceration, as well as

 digital nerve injury." Dkt. 59-1, ¶ 14; dkt. 59-5 at 16. The specialist noted no acute distress, no

 signs of infection, that the wound was well approximated, clean and dry, and there was only trace

 swelling. Id. Ms. Dixon testified by affidavit that the outside nurse practitioner, Angela Bradford,

 told her that the proper procedure for her injury would have been to "clean, examine, evaluate, and

 close it right away." 3 Dkt. 68-2 at 106.




 3
  The Court notes that there is no medical documentation to this effect in the record. Nor is there
 any evidence to support that any other medical professional told Ms. Dixon that her wound should
 have been closed immediately.
                                                   7
Case 1:19-cv-02670-JMS-TAB Document 82 Filed 09/15/21 Page 8 of 27 PageID #: 807




        The specialist recommended that Ms. Dixon receive Norco for pain, and Dr. Moore ordered

 2 tablets of Norco every 12 hours as needed through August 4, 2017. Dkt. 59-1, ¶¶ 15, 18; dkt. 59-

 5 at 17-18 ("Tylenol #3 makes her very nauseous—Ortho is recommending Norco—325[.]").

 Norco is a "non-formulary medication," so Dr. Moore had to submit a "formulary exception

 request," or "FER." Dkt. 59-1, ¶ 18; dkt. 59-5 at 17-18. She instructed the nursing staff to use the

 "current supply" in the pharmacy until it was gone while the FER was pending. Dkt. 59-1, ¶ 18;

 dkt. 59-5 at 20-21. Dr. Moore's review of Ms. Dixon's medical records indicated that she received

 Tylenol 3 on July 21-23, 2017, and then began doses of Norco once on July 25, twice on July 26-

 29, and once on July 30, 2017. Dkt. 59-5 at 29.

        The specialist performed the surgical exploration of Ms. Dixon's finger on August 1, 2017.

 Dkt. 59-5 at 39-40. The preoperative diagnosis was: "Right small finger laceration, possible tendon

 and nerve injury." Id. at 39. The surgeon noted that "there was a longitudinal laceration that

 separated multiple fascicles of the radial digital nerve," but they were "grossly intact." Dkt. 51-1,

 ¶ 17; dkt. 59-5 at 38-40. "The surrounding dense scar tissue was completely freed off the nerve

 using tenotomy scissors and scalpel dissection." Dkt. 59-5 at 38. Further findings indicated that

 [t]he deeper-lying radial digital artery was intact and there was no obvious injury to the flexor

 tendon sheath." Dkt. 59-1, ¶ 17; dkt. 59-5 at 38-40. The skin was closed with a single layer of

 Vicryl Rapids suture. Dkt. 59-5 at 38-40.

        Dr. Moore ordered Norco as needed every 6 hours through August 13, 2017. Dkt. 59-5 at

 19-21. Dr. Moore's review of Ms. Dixon's medical records indicated that she did receive Norco

 daily—typically two times per day between August 1 and 12, 2017. Dkt. 59-1, ¶ 20; dkt. 59-5 at

 28.




                                                   8
Case 1:19-cv-02670-JMS-TAB Document 82 Filed 09/15/21 Page 9 of 27 PageID #: 808




        Dr. Moore then submitted an outpatient request for Ms. Dixon to see the specialist for a

 post-operative follow-up appointment, scheduled on August 15, 2017. Dkt. 59-1, ¶ 19; dkt. 59-5

 at 20. At this appointment, the surgeon documented that the injury site was "well approximated

 with sutures and healing quite well," and that there was some trace swelling to her finger. Dkt. 59-

 1, ¶ 21; dkt. 59-5 at 36. Ms. Dixon could flex and extend her finger "minimally due to swelling

 and stiffness." Dkt. 59-1, ¶ 21; dkt. 59-5 at 36-43. The specialist recommended that Ms. Dixon

 perform local wound care, keep her incision clean, dry, and covered until healed, and

 recommended that she do range of motion exercises. Id. Ms. Dixon was referred to their

 occupational therapy for further education. Id. The surgeon did not recommend any medication at

 this time but indicated a follow-up appointment was necessary to check Ms. Dixon's range of

 motion in four weeks. Id.

        Ms. Dixon submitted a healthcare request form on September 24, 2017 stating that she was

 actively doing her hand exercises but there was no improvement of full range of motion in her

 finger. Dkt. 59-1, ¶ 22; dkt. 59-5 at 34 (healthcare request form). Ms. Dixon was already scheduled

 to see a provider at the time of this healthcare request. Id. Dr. Moore saw her on October 2, 2017

 for a follow-up visit, and Ms. Dixon complained of pain in her finger. Dkt. 59-1, ¶ 23; dkt. 59-5 at

 22-24. Dr. Moore "noted that her right pinky finger presented with a contracture" and immediately

 referred her to physical therapy for one visit. Dkt. 59-1, ¶ 23; dkt. 59-5 at 22-24.

        Ms. Dixon saw the physical therapist two days later, and she was educated on aggressive

 scar massage, passive stretching, and aggressive range of motion exercises. Dkt. 59-1, ¶ 24; dkt.

 59-5 at 25. She was given a written copy of a home exercise plan to perform 3 times per day. Id.

 No further physical therapy sessions were planned. Id. Dr. Moore did not see Ms. Dixon after




                                                   9
Case 1:19-cv-02670-JMS-TAB Document 82 Filed 09/15/21 Page 10 of 27 PageID #: 809




  October 2, 2017, and Ms. Dixon did not submit any further healthcare request forms related to her

  finger. Dkt. 59-1, ¶ 25.

         C. Nurse Lowery

         Nurse Lowery saw Ms. Dixon when she was brought to the infirmary by an officer on the

  day of her injury. Dkt. 59-3, ¶ 5 (Lowery Affidavit). Nurse Lowery called Dr. Moore to discuss

  Ms. Dixon's cut to her finger, and initially told Dr. Moore "it appeared" that the wound "needed

  stitches." Id. Dr. Moore told her she would be in later that day to do the stiches, and Nurse Lowery

  "cleansed and applied a band aid to the injury to keep it covered," and provided Ms. Dixon with

  Tylenol from stock. Id.; dkt. 59-5 at 3. Nurse Lowery sent Ms. Dixon back to the dorm and

  instructed that she would be called to the main infirmary when Dr. Moore arrived. Dkt. 59-5 at 3.

  Ms. Dixon testified that she requested to go back to the infirmary multiple times because she was

  bleeding through her bandage and was in pain, and when she went back to the infirmary, Nurse

  Lowery changed the bandage. Dkt. 59-4 at 23-24. Ms. Dixon testified she was put in a larger

  pressure bandage later that evening on her last visit to the infirmary, and that there was so much

  gauze that it "took a little bit to bleed through" but it would bleed when she tried to climb on her

  bed or by "just from naturally having it out[.]" Id. at 24. Ms. Dixon testified that no steri-strips

  were attempted at this time. Dkt. 68-2 at 104.

         Nurse Lowery updated the medical record later that evening when Dr. Moore decided not

  to do stiches. Dkt. 59-5 at 23-24 ("MD decided against stiches at this time due to the status of the

  laceration."). Dr. Moore gave a verbal order for Ms. Dixon to receive Tylenol 3 every 8 hours as

  needed for 3 days. Id.; dkt. 59-3, ¶ 6. Nurse Lowery put Ms. Dixon on Dr. Moore's schedule for

  "first thing on Monday July 17, 2017 per the doctor's orders." Dkt. 59-3, ¶ 6. She applied a pressure




                                                   10
Case 1:19-cv-02670-JMS-TAB Document 82 Filed 09/15/21 Page 11 of 27 PageID #: 810




  dressing, advised Ms. Dixon to ice her hand and keep it elevated, and gave her a Tetanus shot. Id.;

  dkt. 59-5 at 3.

          Nurse Lowery received orders from Dr. Moore the next day for Ms. Dixon to receive a

  "STAT x-ray of her right hand, fingers, and wrist." Dkt. 59-3, ¶ 7. She completed medical

  instructions for staff in Ms. Dixon's dorm to be instructed that Ms. Dixon was to avoid getting her

  hand wet in the shower and that "she was to come to the infirmary as needed every eight hours for

  medication." Id., dkt. 59-5 at 33. The dorm instructions also included that Ms. Dixon was to be

  provided with ice, 4 times per day to ice her finger for 20 minutes at a time. Dkt. 59-3, ¶ 17; dkt.

  59-5 at 33.

          Nurse Lowery "did not have the authority to order specific treatment or prescribe

  medications for Ms. Dixon." Dkt. 59-3, ¶ 8. Her job duties included assessing plans and delivering

  care to patients, checking and changing dressings as ordered, administering medication per

  physician's orders, and planning individual treatment programs and implementing treatment plans

  per physician's orders. Id. Nurse Lowery attested that she "had no concerns with Dr. Moore's

  instructions on July 15, 2017," and followed those orders. Id., ¶ 9.

          Nurse Lowery does not recall any times that she received calls from IDOC custody staff

  for Ms. Dixon to come to the infirmary to take her medications as needed. Id., ¶ 10. Nurse Lowery

  was not the only nurse working in the infirmary and was not in charge of the infirmary or other

  nurses. Id. She worked day and night shifts and "would only sometimes be working" those shifts

  in the infirmary. Id. Nurse Lowery attested that there are a number of reasons why a patient may

  not receive as needed medications from the infirmary at the exact time they seek them, such as

  shift changes or nursing staff being occupied with a medical emergency. Id., ¶ 11. The inmate

  would be told they could not come at that exact time but that their medicine would be administered



                                                  11
Case 1:19-cv-02670-JMS-TAB Document 82 Filed 09/15/21 Page 12 of 27 PageID #: 811




  as soon as possible. Id. Nurse Lowery attested that "[s]ometimes nursing staff would remember to

  call that particular offender back to the infirmary but nursing staff also regularly relied on the

  individual patient to ask to come back for their as needed medication." Id.

         Nursing staff was also not allowed to administer PRN medication earlier than the time

  indicated for a subsequent dose. Id., ¶ 12. Nurse Lowery's review of Ms. Dixon's medical records

  indicated that Ms. Dixon was regularly administered medications, and that Nurse Lowery was not

  the primary nurse that would administer them. Id., ¶ 13. Nurse Lowery specifically gave Ms. Dixon

  medication on July 15-16, 19, 21, 24, 28, and August 5, 2017, and [i]t appears that it was mostly

  other nurses who administered Ms. Dixon her medications during times relevant to her complaint."

  Id.

         Nurse Lowery attested that she provided Ms. Dixon with reasonable and appropriate care

  according to the community standard of care for nursing, and she did not ignore her requests for

  her PRN medication or refused her medication. Id., ¶ 14.

         D. Nurse Murphy

         In her role as the HSA, Nurse Murphy did not treat Ms. Dixon for any medical conditions,

  including her finger injury. Dkt. 59-2, ¶ 5. Nurse Murphy managed "the institution's overall health

  care delivery system and monitor[ed] all health service contract activities." Id. Her job duties are

  predominately of "an administrative nature," and she "did not have the authority to order specific

  treatment or prescribe medications for Ms. Dixon." Id., ¶¶ 5-6. Nurse Murphy did not fill

  medication orders or administer medicine. Id., ¶ 6. Included in her job responsibilities are duties

  to evaluate and respond to grievances. Id.

         Nurse Murphy was not present at the facility when Ms. Dixon cut her finger. Id., ¶ 7. She

  does not recall when Dr. Moore asked her to have Ms. Dixon moved to a low bunk but attested



                                                  12
Case 1:19-cv-02670-JMS-TAB Document 82 Filed 09/15/21 Page 13 of 27 PageID #: 812




  that "once the provider would have instructed [her] to move the patient to a bottom bunk, [she]

  would have put in a request with IDOC custody staff[.]" Id., ¶ 8. She further attested that bed

  moves "must be coordinated with IDOC custody staff and this can take some time for many reasons

  not in the control of medical staff." Id.

          Nurse Murphy recalls discussing with Ms. Dixon her grievances about ensuring that she

  received her medication timely from nursing staff. Id., ¶ 9. Based on Nurse Murphy's review of

  Ms. Dixon's medical records, "it appears that Ms. Dixon was regularly administered medication

  during times relevant to her Complaint," and that the medication was prescribed as "PRN." Id.,

  ¶ 10. Like Nurse Lowery, Nurse Murphy attested that a patient on PRN status "must come to

  medical" to take medication, and "there may have been occasions when they could not go to

  medical at the exact moment they requested." Id., ¶ 11. If this happened, an offender "would be

  told they could not come to the infirmary at that exact moment but that their medication would be

  administered as soon as possible." Id. Offenders were not allowed to receive subsequent doses of

  PRN medication "a minute early." Id. The IDOC Health Care Services Directive 2.17, Medication

  Management outlines these procedures further. 4

          Nurse Murphy attests that she coordinated a bed move for Ms. Dixon and met with her

  about her grievances, and as such, was not deliberately indifferent to her medical needs. Id., ¶ 13.




  4
    "While it is impractical to deliver medications to all offenders in a facility at the exact time at
  which scheduled, the generally accepted standard is to provide medications within a one (1) hour
  window, within sixty (60) minutes before or after the designated time. Periodically, circumstances
  or situations will arise (e.g. lock downs or emergency counts) which derail the nurse's ability to
  adhere to this standard. In this situation, the nurse shall make all reasonable attempts to administer
  the medication as close to the prescribed time as humanly possible. (Of course, certain medications
  do not permit this much leeway in administration; examples include pre-meal insulin and pre-
  procedure pain medication). See dkt. 68-2 at 23.
                                                   13
Case 1:19-cv-02670-JMS-TAB Document 82 Filed 09/15/21 Page 14 of 27 PageID #: 813




          E. Transfer and Further Treatment

          Ms. Dixon was later transferred to Rockville Correctional Facility. She testified that

  treatment for her hand at the new facility has consisted of only exercises, and that she has not been

  prescribed any medication and only takes Tylenol that she purchases from the commissary. Dkt.

  59-4 at 61-63. She testified that no provider told her that she will need any further surgery for her

  injury. Id.

                                            III. Discussion

          At all times relevant to Ms. Dixon's claims, she was a convicted inmate. This means that

  the Eighth Amendment applies to her deliberate indifference claims. Estate of Clark v. Walker,

  865 F.3d 544, 546, n.1 (7th Cir. 2017) ("the Eighth Amendment applies to convicted prisoners").

  To prevail on an Eighth Amendment deliberate indifference claim, a plaintiff must demonstrate

  two elements: (1) she suffered from an objectively serious medical condition; and (2) the defendant

  knew about the plaintiff's condition and the substantial risk of harm it posed but disregarded that

  risk. Farmer v. Brennan, 511 U.S. 825, 837 (1994); Walker v. Wexford Health Sources, Inc., 940

  F.3d 954, 964 (7th Cir. 2019); Petties v. Carter, 836 F.3d 722, 728 (7th Cir. 2016); Pittman ex rel.

  Hamilton v. Cty. of Madison, Ill., 746 F.3d 766, 775 (7th Cir. 2014); Arnett v. Webster, 658 F.3d

  742, 750-51 (7th Cir. 2011).

          "A medical condition is objectively serious if a physician has diagnosed it as requiring

  treatment, or the need for treatment would be obvious to a layperson." Pyles v. Fahim, 771 F.3d

  403, 409 (7th Cir. 2014). The "subjective standard requires more than negligence and it approaches

  intentional wrongdoing." Holloway v. Del. Cty. Sheriff, 700 F.3d 1063, 1073 (7th Cir. 2012).

          Ms. Dixon does not have a constitutional right to demand specific medications or treatment.

  Arnett, 658 F.3d at 754 ("[A]n inmate is not entitled to demand specific care and is not entitled to



                                                   14
Case 1:19-cv-02670-JMS-TAB Document 82 Filed 09/15/21 Page 15 of 27 PageID #: 814




  the best care possible…." Rather, inmates are entitled to "reasonable measures to meet a substantial

  risk of serious harm."). Instead, "[a] medical professional is entitled to a deference in treatment

  decisions unless no minimally competent professional would have [recommended the same] under

  the circumstances." Pyles, 771 F.3d at 409. "Disagreement between a prisoner and his doctor, or

  even between two medical professionals, about the proper course of treatment generally is

  insufficient, by itself, to establish an Eighth Amendment violation." Id. (internal citation omitted).

         The defendants do not dispute that Ms. Dixon's condition was an objectively serious

  medical need. Rather, they dispute whether the defendants were deliberately indifferent.

  Accordingly, the Court will address the second prong of the deliberate indifference analysis as it

  pertains to each defendant, in turn.

         A. Claims Against Dr. Moore

         Ms. Dixon testified that she is suing Dr. Moore for not immediately stitching her wound,

  for not prescribing proper medication, for not being able to see a specialist or receive physical

  therapy, and for the delay in receiving a bottom bunk. Dkt. 59-4 at 19-20. She testified she was

  harmed by Dr. Moore's actions because she experienced loss of blood and pain and can no longer

  make a fist, pick up items with her right hand, or write with her right hand. Id. at 21.

                 1. Dr. Moore's Course of Medical Treatment

         Though Ms. Dixon presents general medical text exhibits that discuss post-surgical scar

  tissue, first aid and emergency care for deep wounds, and severed tendon repair, she has not

  presented evidence that Dr. Moore's course of treatment for her injury and circumstances was

  inappropriate. Dkt. 68-2 at 59-65. For example, this literature says that a deep wound "more than

  ¼ inch deep or is gaping or jagged edged and has fat or muscle protruding usually requires

  stitches." Id. at 63 (Mayo Clinic Handbook excerpt) (emphasis added). But this is not evidence



                                                   15
Case 1:19-cv-02670-JMS-TAB Document 82 Filed 09/15/21 Page 16 of 27 PageID #: 815




  that Ms. Dixon's wound required stitches. Ms. Dixon admitted during her deposition that she did

  not have evidence that immediate closure of her wound would have changed her current inability

  to make a fist with her right hand, nor could she answer during her deposition whether Dr. Moore's

  assessment of her hand was wrong. Dkt. 59-4 at 21, 28.

          Though Ms. Dixon attests that the nurse practitioner of the outside specialist's office told

  her that the wound should have been closed immediately, nothing in the medical record supports

  such statement. Further, the Court cannot deny summary judgment based on this inadmissible

  hearsay. Cairel v. Alderden, 821 F.3d 823, 830 (7th Cir. 2016). And, even if this evidence were

  admissible, disagreement between medical professionals is not enough to establish an Eighth

  Amendment violation. Pyles, 771 F.3d at 409.

          To the extent that Ms. Dixon argues that during the exploratory surgical procedure, that the

  "radial digital nerve and artery were freed from surrounding scar tissue," in a process known as

  neurolysis, dkt. 68-2 at 89, and this presence of scar tissue was caused by Dr. Moore's delayed

  closure of her wound, she has presented no competent evidence to support this argument.

          Finally, Ms. Dixon's reliance on Edwards v. Snyder, 478 F.3d 827 (7th Cir. 2007), is

  misplaced. In Edwards, a claim against a doctor survived a motion to dismiss where plaintiff was

  forced to wait for treatment of a dislocated and fractured finger and the medical records were

  "silent" as to the reason for the delay. Id. (addressing claim at pleading stage of litigation). In this

  case, Dr. Moore articulated her reasoning for pursuing delayed closure of Ms. Dixon's cut; the

  wound's edges could not be approximated, early stitching would put tension on those edges, her

  finger was swollen and missing skin, and early closure could have brought on more damaging

  results of necrosis, gangrene, or even loss of her finger all together. Dkt. 59-1, ¶ 6.




                                                    16
Case 1:19-cv-02670-JMS-TAB Document 82 Filed 09/15/21 Page 17 of 27 PageID #: 816




          The Court defers to Dr. Moore's decision to delay the closure of Ms. Dixon's cut "unless

  no minimally competent professional would have so responded under those circumstances"

  because "there is no single proper way to practice medicine in a prison, but rather a range of

  acceptable courses based on prevailing standards in the field." Lockett v. Bonson, 937 F.3d 1016,

  1023 (7th Cir. 2019) (internal quotation marks and citations omitted). Also, the Court examines

  the totally of Ms. Dixon's medical care when evaluating whether Dr. Moore was deliberately

  indifferent. Wilson v. Adams, 901 F.3d 816, 821 (7th Cir. 2018). Deliberate indifference "requires

  something approaching a total unconcern for the prisoner's welfare in the face of serious risks."

  Donald v. Wexford Health Sources, 982 F.3d 451, 458 (7th Cir. 2021) (internal quotations

  omitted). The record indicates that when Dr. Moore abandoned her initial thoughts of closing the

  wound immediately, she increased Ms. Dixon's pain medication to Tylenol 3, had a pressure

  bandage applied, and ordered an x-ray to check for any debris in the wound. She examined the

  wound within 2 days, used steri-strips later that week to approximate the edges and close the

  wound, referred Ms. Dixon to an outside specialist when she complained of loss of mobility, and

  followed recommendations of the specialist to change the course of pain medication. She would

  later put in a referral for physical therapy.

          To the extent that Ms. Dixon complained that Dr. Moore's order to leave her bandage in

  place from July 15, 2017 to July 20, 2017, caused her pain from having to soak her hand in peroxide

  to remove the bandage, she has not presented evidence that leaving the bandage in place for four

  days while the wound closed was inappropriate. To the extent that Ms. Dixon argues that she

  should have been sent to an outside specialist sooner or to a hospital following the incident, she

  has provided no evidence that this treatment was necessary, or that Dr. Moore's approach deviated

  from standard practice.



                                                  17
Case 1:19-cv-02670-JMS-TAB Document 82 Filed 09/15/21 Page 18 of 27 PageID #: 817




         Ms. Dixon's argument that Dr. Moore did not follow recommendations of the specialist

  also fails. The medical record indicates that Dr. Moore did prescribe Norco for pain as

  recommended by the specialist.

         Though Ms. Dixon attests that she was ordered to have weekly physical therapy in her post-

  surgical orders from the specialist, the record does not support her interpretation. See dkt. 68-2 at

  95 (August 15, 2017 Practitioner Consultation Report) (Prescription suggestions: "[No] Meds.

  Will need to perform local wound care to incision until fully healed. Weekly OT exercises"). Ms.

  Dixon was provided with education from occupation therapy after the exploratory surgical

  procedure conducted by the outside specialist and was instructed to begin performing active range

  of motion exercises. Dkt. 59-5 at 36. In other words, the specialist anticipated that Ms. Dixon

  would complete the exercises she was given on her own.

         In addition, Dr. Moore did not ignore Ms. Dixon's healthcare request for further treatment

  when she reported that after doing her hand exercises her finger was not improving on September

  24, 2017. Id. at 34. At this time, Ms. Dixon was already scheduled to see Dr. Moore, and when she

  did on October 2, 2017, Dr. Moore noted a contracture and immediately referred her to physical

  therapy. Dkt. 59-1, ¶ 23. Though, Ms. Dixon argues that she requested physical therapy earlier in

  September 2017, via email to medical services, this was not a formal grievance or healthcare

  request, and there was no indication that Dr. Moore was aware of such communication. Dkt. 68-2

  at 58 (JPAY letter September 4, 2017). Ms. Dixon's argument that Dr. Moore only referred her for

  one physical therapy session is also unavailing, as the medical record does not indicate that more

  sessions were needed after her October 4, 2017 visit with the physical therapist. And, in any event,

  Dr. Moore did not treat Ms. Dixon after she made the referral for physical therapy. Dkt. 59-1, ¶¶

  23-25. There is no evidence to support that Dr. Moore would have denied any additional therapy



                                                   18
Case 1:19-cv-02670-JMS-TAB Document 82 Filed 09/15/21 Page 19 of 27 PageID #: 818




  sessions, if recommended by the therapist after the initial physical therapy appointment, or

  subsequently requested by Ms. Dixon.

         Ultimately, Ms. Dixon cannot demand this specific level of care. Johnson v. Doughty, 433

  F.3d 1001, 1013 (7th Cir. 2006); Boyce v. Moore, 314 F.3d 884, 888-89 (7th Cir. 2002); Ralston

  v. McGovern, 167 F.3d 1160, 1162 (7th Cir. 1999). Nor is she entitled to the best care possible. Id.

  Mere dissatisfaction or disagreement with a doctor's course of treatment is generally insufficient.

  See Snipes v. DeTella, 95 F.3d 586, 592 (7th Cir. 1996); Johnson, 433 F.3d at 1013.

                  2. Dr. Moore's Pain Management Plan

          Ms. Dixon's belief that Dr. Moore did not prescribe proper medication or somehow was

  responsible for delayed administration of medication is unpersuasive. The medical record indicates

  that Dr. Moore initially prescribed regular Tylenol but after deciding to delay closure of the wound

  increased this to a prescription level Tylenol 3. Dkt. 59-5 at 3, 5, 9, 15. Based on recommendation

  of the outside specialist, Dr. Moore subsequently prescribed Norco, instructed the nursing staff to

  use stock supply until gone, and completed a non-formulary drug form. Id. at 17; dkt. 59-1. After

  Ms. Dixon's follow-up visit with the specialist on August 15, 2017, no further medication was

  recommended. Ms. Dixon has presented no evidence that the medication she was prescribed was

  not appropriate for her medical condition.

         In terms of Ms. Dixon's complaints regarding the administration of the medication she was

  prescribed, there is no evidence that Dr. Moore is liable for any shortcomings. Dr. Moore does not

  fill or distribute medication and relies on nursing staff to follow her orders. Thus, claims based on

  the theory that Dr. Moore did not ensure that Ms. Dixon received her medication also fail. See,

  e.g., Colbert v. City of Chi., 851 F.3d 649, 657 (7th Cir.) (internal quotation omitted) ("Individual

  liability under § 1983 . . . requires personal involvement in the alleged constitutional deprivation.").



                                                    19
Case 1:19-cv-02670-JMS-TAB Document 82 Filed 09/15/21 Page 20 of 27 PageID #: 819




                 3. Low Bunk

         Ms. Dixon testified that it took approximately 9 days to be moved to a low bunk, and that

  her case manager intervened after she filed a grievance to get this accomplished. Dkt. 68-2 at 105.

  Dr. Moore attested that she instructed Nurse Murphy to move Ms. Dixon to a low bunk on the day

  she first examined Ms. Dixon. Dkt. 59-1, ¶ 9. Beyond this, Dr. Moore stated she was not made

  aware of any problems. Id. Nurse Murphy attested that IDOC custody staff would ultimately

  coordinate the bunk moves. Dkt. 59-2, ¶ 9.

         While it is true that the medical record does not refer to any bed move orders, there is no

  evidence that Dr. Moore or Nurse Murphy ignored any bed move request or were deliberately

  indifferent to Ms. Dixon's needs. While there may be confusion as to who ordered a bed move and

  when, Ms. Dixon has not presented any evidence that her delay in receiving a bed move was a

  medical staff issue—and not an IDOC custody staff issue.

         For the reasons explained above, no reasonable fact finder could conclude that Dr. Moore

  was deliberately indifferent to Ms. Dixon's medical condition. Accordingly, she is entitled to

  summary judgment.

         B. Claims against Nurses Murphy and Lowery

         Ms. Dixon testified that she is suing Nurse Lowery because she prevented Ms. Dixon from

  coming to the infirmary to get medications and because she did not assist Ms. Dixon by seeking

  alternatives to Dr. Moore's course of treatment to close her wound immediately. Dkt. 59-4 at 58-

  60.

         Ms. Dixon testified that she is suing Nurse Murphy because she responded to Ms. Dixon's

  grievances, has control over staff, and should have followed up with nursing staff to timely




                                                  20
Case 1:19-cv-02670-JMS-TAB Document 82 Filed 09/15/21 Page 21 of 27 PageID #: 820




  administer her medicine. Dkt. 59-4 at 48-49, 53. She also attests that Nurse Murphy stated she

  would take care of Ms. Dixon's move to a lower bunk.

         Finally, Ms. Dixon claims that both Nurses were responsible for delaying her request for

  physical therapy.

                 1. Alternative Treatment, Low Bunk, and Physical Therapy

         As the Court has previously discussed, there is no evidence to support that Dr. Moore's

  delayed closure of Ms. Dixon's cut was deliberately indifferent. As such, any claim that Nurse

  Lowery did not explore other alternative treatments for Ms. Dixon on the day of her injury or

  contact another medical provider to deviate from Dr. Moore's treatment cannot survive summary

  judgment.

         Similarly, as the Court outlined above, there is no evidence to support that Nurse Murphy

  was deliberately indifferent to a bed move request. Nurse Murphy attested that once Dr. Moore

  gave her instructions for a bed move, that she would request that IDOC custody orchestrate the

  move, a move that must be completed by IDOC custody staff. As, IDOC custody staff can take

  time to accomplish this, it is not in control of medical staff. Dkt. 59-2, ¶ 8. Ms. Dixon presented

  no evidence that the approximate 9 days that it took to receive a bed move was the result of any

  medical staff, including Nurse Murphy.

         Ms. Dixon's affidavit states that she was delayed follow up on her requests for physical

  therapy for 7 weeks by the defendant nurses. Dkt. 68-2 at 107. However, as the Court has

  addressed, Ms. Dixon was not explicitly prescribed in person physical therapy sessions, rather she

  was educated and provided with home exercises. And after those exercises did not help, she filed

  a healthcare request form. Dr. Moore responded by referring Ms. Dixon to a physical therapy

  session. There is no indication that either of these nurses received Ms. Dixon's September 2017



                                                  21
Case 1:19-cv-02670-JMS-TAB Document 82 Filed 09/15/21 Page 22 of 27 PageID #: 821




  email requesting physical therapy. Thus, there is no evidence to support that these defendants were

  deliberately indifferent to any need for physical therapy. Dkt. 68-2 at 58 (email sent to "medical

  services" via JPAY, no response is included in the record).

                 2. Pain Medication

         Ms. Dixon argues that both Nurses Lowery and Murphy denied her access to pain

  medication when she requested it from the infirmary. Ms. Dixon includes full texts of Wexford

  policies as designated evidence, inclusive of Utilization Management Guidelines, Pharmacy

  Guidelines, and HCSD 2.17A Policies and Procedures: Medication Management. Dkt. 68-2. To

  the extent that Ms. Dixon argues that the defendants violated their own policies which caused delay

  of her receipt of pain medication or that her medication was at times out of stock, this does not

  establish a constitutional violation. A violation of policy by itself is insufficient to establish a

  constitution violation. "Section 1983 protects against 'constitutional violations, not violations of .

  . . departmental regulation and . . . practices[.]'" Estate of Simpson v. Gorbett, 863 F.3d 740, 746

  (7th Cir. 2017) (quoting Scott v. Edinburg, 346 F.3d 752, 760 (7th Cir. 2003)).

         It is undisputed that Ms. Dixon's medications were prescribed "as needed," that she was

  responsible for requesting her doses, and that there could be legitimate reasons why medications

  may not be administered at the exact time an inmate requested them. Ms. Dixon testified that she

  went to her dorm officer each time she requested a dose from the infirmary and there were "a lot

  of times" she was not allowed to come to the infirmary because "they were doing MedLine or they

  were doing shift change," or routine non-emergency activities. Dkt. 59-4 at 51-52.

         The details of when and why the defendants would have denied Ms. Dixon pain medication




                                                   22
Case 1:19-cv-02670-JMS-TAB Document 82 Filed 09/15/21 Page 23 of 27 PageID #: 822




  are unclear. 5 Ms. Dixon submitted her own table chart of the delays of her medication—but this

  chart does not identify who denied her requests or for what reasons. Dkt. 68-2 at 71. Rather, the

  Court notes that taken in the light most favorable to Ms. Dixon, her personal chart shows that she

  received between one and three doses of medication for the majority of the days between the onset

  of her injury on September 15, 2017 through August 13, 2017, two days before her final follow up

  with the specialist who then recommend no further medication. Dkt. 68-2 at 72. There are only 5

  days, most non-consecutive, notated on her personal chart where she states she did not receive any

  medication at all: July 25-26; July 31; August 10; and August 13. Id. However, some of these dates

  are contradicted by the medical logs, which show that Ms. Dixon was receiving pain medication

  regularly. See dkt. 68-2 at 74-76; dkt. 59-5 at 27-32. The Court need not scour the record to connect

  the dots to pinpoint the dates, times, reasons, and specific nurse that Ms. Dixon claims may have

  denied her any as needed medication.

         In addition, Ms. Dixon provided several witness statements to evidence her inability to get

  medication from the infirmary, but these statements fail to establish that the defendants were

  personally involved in the denial of medications. 6 Dkt. 68-2 at 67-70. Ms. Dixon's arguments are



  5
   Ms. Dixon's arguments are convoluted at best. Her affidavit only mentions these defendants by
  name a few times: (1) On July 16, 2017 "Lowery and/or unknown nurse denied/delayed" her
  medication multiple times for no reason, (2) another nurse assured here "the delays in medication
  would be addressed by Murphy," (3) On July 23, 2017 she filed a grievance about 8 hour delay in
  medication, and "was denied pain medication for the next 48 hours by unknown nurses, including
  Lowery and Murphy," (4) On July 25, 2017 she was denied medication for 12 hours by Lowery,
  (5) on July 30, she was denied medication by Lowery and Murphy for 48 hours, and (6) after
  August 1, 2017, she was never permitted to take her medication as prescribed. Dkt. 68-2 at 106-
  07.
  6
    Witnesses made statements like: "the infirmary nurses refused to allow her to come up to the
  infirmary to take her meds," "I regularly saw the nurses practice making the women wait for
  unreasonable amounts of time for petty reasons," "[t]here was a culture among the nurse and
  infirmary staff . . . and I repeatedly addressed these issues regarding lack of care coming from
  the nurses with the head of the infirmary, Ms. Julie Murphy," and "I recall her expressing repeated
                                                   23
Case 1:19-cv-02670-JMS-TAB Document 82 Filed 09/15/21 Page 24 of 27 PageID #: 823




  many times general "collective references" to the nurses or staff. Nurse Lowery and Nurse Murphy

  can only be liable for actions or omissions in which they personally participated, any ongoing

  injury of which they were unaware does not subject them to liability. Colbert., 851 F.3d at 657.

         Even if, at some point, Nurses Lowery or Murphy denied Ms. Dixon any of her as needed

  medications at the exact time she requested them, this fact would not support a deliberate

  indifference claim. Deliberate indifference requires "more than negligence and approaches

  intentional wrongdoing." Arnett, 658 F.3d at 751 (internal citation omitted). Medical malpractice,

  negligence, or even gross negligence does not equate to deliberate indifference. See Dunigan ex

  rel. Nyman v. Winnebago Cty., 165 F.3d 587, 592 (7th Cir. 1999). "Even objective recklessness—

  failing to act in the face of an unjustifiably high risk that it is so obvious that it should be known—

  is insufficient to make out a claim." Petties, 836 F.3d at 728; see also Dailey v. Corizon Health,

  2017 WL 6371695, at *2 (S.D. Ind. Dec. 12, 2017) (deprivation of Tylenol 3 of pretrial detainee

  involved many disputed facts but "these are of no moment because a one-day deprivation of pain

  medication" did not meet deliberate indifference standard on summary judgment; "a two-day delay

  is not enough, standing alone, to show a culpable mental state."); West v. Millen, 79 F. App'x 190

  (7th Cir. 2003) (denial of two doses of pain pills because inmate was not wearing pants at med

  pass was not deliberately indifferent, "an occasional missed dose of medication, without more,

  does not violate the Eighth Amendment," plaintiff had not established requisite mental state).

         Specific to Nurse Murphy, who undisputedly discussed grievances related to

  administration of medication with Ms. Dixon, there is no evidence of deliberate indifference.

  Nurse Murphy attested that she communicated Ms. Dixon's concerns with nursing staff, but that




  frustration about the difficulties she was having getting the nurses to give her medication
  properly." Dkt. 68-2 at 67-70 (emphasis added).
                                                    24
Case 1:19-cv-02670-JMS-TAB Document 82 Filed 09/15/21 Page 25 of 27 PageID #: 824




  she is not responsible for filling or administering medication to patients. Dkt. 59-2, ¶ 6, 9. There

  is no constitutional right to a grievance system, see Owens v. Hinsley, 635 F.3d 950, 953 (7th Cir.

  2011), and the denial of a grievance, by itself, is not a federal claim. See Owens v. Evans, 878 F.3d

  559, 563 (7th Cir. 2017) ("Prison officials who simply processed or reviewed inmate grievances

  lack personal involvement in the conduct forming the basis of the grievance."). There is no

  indication that Nurse Murphy was aware of any substantial risk of harm to Ms. Dixon and

  disregarded that risk. Rather, Nurse Murphy conveyed Ms. Dixon's concerns to the nurses on staff

  to assist in alleviating any issues in the infirmary.

          For the reasons outlined above, no reasonable fact finder could conclude that Nurses

  Lowery and Murphy were deliberately indifferent to Ms. Dixon's medical condition. Accordingly,

  they are entitled to summary judgment.

                     IV. Plaintiff's Motions to Substitute Party for Dr. Moore

          Dr. Moore died in December 2020. Dkt. 72. On June 1, 2021 Ms. Dixon filed a motion for

  substitution of party, dkt. 75, and defendants' counsel provided Ms. Dixon with information

  regarding Dr. Moore's estate. 7 Dkt. 78 at 2. On July 30, 2021, Ms. Dixon filed a second motion to

  substitute party stating that Dr. Moore's sole heir, her son, has been identified and is the "proper




  7
    Defendants' counsel does not represent Dr. Moore's estate or personal representative and does
  not have authority to bind the estate. Dkt. 78 at 2. Defendants' counsel performed a search for Dr.
  Moore's estate and located a wrongful death estate that was opened in Dr. Moore's name on May
  5, 2021, in Porter County Superior Court under cause number 64D01-2105-ES-004105, and this
  information was provided to Ms. Dixon on June 7, 2021. Id. at 2. Defendants' counsel identified
  and provided contact information for counsel for Dr. Moore's wrongful death estate, and the
  personal representative of the wrongful death estate. Dkt. 79 (notice of compliance ex parte filing).
  Defendants' counsel confirmed with the personal representative of the wrongful death estate that
  "there is no estate open for general estate administration claims," and that the wrongful death
  estate, "is not subject to general claims." Id.


                                                    25
Case 1:19-cv-02670-JMS-TAB Document 82 Filed 09/15/21 Page 26 of 27 PageID #: 825




  party" for substitution. 8 Dkt. 80.

          However, the question of substitution of another party for Dr. Moore is a moot one. The

  Court has herein ruled on the merits of Ms. Dixon's Eighth Amendment claim against Dr. Moore

  and found that Dr. Moore is entitled to summary judgment, as no reasonable juror could find that

  she was deliberately indifferent to Ms. Dixon's medical condition.

          The decision to substitute parties lies within the Court's discretion. See Petrunak v. Krofta,

  2021 WL 2226369, at *3 (7th Cir. June 2, 2021) (citing Otis Clapp & Son, Inc. v. Filmore Vitamin

  Co., 754 F.2d 738, 743 (7th Cir. 1985)). In Petrunak, the plaintiff sued his defense attorney for

  constitutional violations, and the attorney later died. Id. The Seventh Circuit considered the

  substitution issue along with the merits of the case and explicitly dismissed the appeal against the

  attorney because "there would be no point in putting the parties and others to the trouble of tracking

  down or even forcing appointment of a personal representative for [the attorney's] estate to file an

  appellate brief opposing these frivolous claims." Id.

          It follows here, that the Court will exercise this same discretion and will decline to

  substitute a successor in interest to defend the claim against Dr. Moore, when that claim has been

  resolved on the merits in the decedent's favor. Accordingly, Ms. Dixon's motions to substitute at

  dockets [77] and [80], are DENIED.

                                             V. Conclusion

          For these reasons, the defendants' motion for summary judgment, dkt. [57], is GRANTED.

  The plaintiff's motions to substitute, dkt. [77] and dkt. [80], are DENIED.




  8
    Defendants' counsel filed a response on August 9, 2021, stating that circumstances are unchanged
  since their previous response to Ms. Dixon's motion to substitute party—that counsel has not been
  retained by the estate, personal representative, or Dr. Moore's son. Dkt. 81 at 3. Defendants
  requested a status conference on this issue. Id.
                                                   26
Case 1:19-cv-02670-JMS-TAB Document 82 Filed 09/15/21 Page 27 of 27 PageID #: 826




         Final Judgment consistent with this Order shall now issue.

         IT IS SO ORDERED.




                  Date: 9/15/2021




  Distribution:

  AMANDA N. DIXON
  240085
  ROCKVILLE - CF
  ROCKVILLE CORRECTIONAL FACILITY
  Inmate Mail/Parcels
  811 West 50 North
  Rockville, IN 47872

  Douglass R. Bitner
  KATZ KORIN CUNNINGHAM, P.C.
  dbitner@kkclegal.com

  Erika Lauren Steuerwald
  KATZ KORIN CUNNINGHAM, P.C.
  esteuerwald@kkclegal.com




                                                27
